COURT
OF APPEALS
                                      SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                       NO.  2-09-318-CR
 
ROMEO
LEAL SANCHEZ                                                        APPELLANT
                                                   V.
THE STATE OF TEXAS                                                                STATE
                                               ----------
        FROM
CRIMINAL DISTRICT COURT NO. 3 OF TARRANT COUNTY
                                               ----------
                 MEMORANDUM
OPINION[1] AND
JUDGMENT
                                               ----------
We have considered the AAppellant's
Withdrawal Of Notice Of Appeal Pursuant To Texas Rule Of Appellate Procedure
42.2.@  The motion complies with rule 42.2(a) of the
rules of appellate procedure. Tex. R. App. P. 42.2(a).  No decision of this court having been
delivered before we received this motion, we grant the motion and dismiss the
appeal. See id.; Tex. R. App. P.
43.2(f). 
 
PER
CURIAM
 
PANEL: WALKER, MCCOY, and
MEIER, JJ.
 
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
 




DELIVERED: February 4,
2010




[1]See Tex. R. App. P. 47.4.